Citation Nr: 1617368	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from August 2002 to August 2006, including service in Iraq.  His awards and decorations include the Combat Action Ribbon, among others.    

The increased rating issue for PTSD comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The TDIU issue comes to the Board on appeal because the Veteran submitted evidence of unemployability due to service-connected disabilities during the course of his increased rating appeal.  See e.g., October 2011 and December 2013 private social worker examinations.  As such, it follows that a request for TDIU was reasonably raised by the Veteran.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, the RO has not yet adjudicated the TDIU issue.  In any event, the issue of entitlement to a TDIU has been added to the present appeal, and will be further discussed in the REMAND portion of this decision.   

The Board notes that the RO issued a March 2011 Statement of the Case (SOC) for the issue of an earlier effective date for the grant of service connection for PTSD, as well as a January 2014 SOC for the issue of entitlement to service connection for a traumatic brain injury (TBI).  However, the Veteran did not perfect his appeal of either issue by filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  Additionally, the RO has taken no actions waiving the requirement for a timely substantive appeal.  See Percy v. Shinseki, 23 Vet. App 37 (2009).  Therefore, neither of these issues is on appeal before the Board at this time.
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The TDIU issue being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria are met for a higher 70 percent rating, but no greater, for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

For the increased rating issue for PTSD, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran was provided adequate VCAA notice for the increased rating claim for PTSD in June 2010 and April 2011 letters.

Moreover, the June 2010 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  The June 2010 VCAA letter, in particular, was fully sufficient. 

With regard to the timing of VCAA notice, the increased rating issue for PTSD was last adjudicated by the RO in a December 2013 SOC, such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, the Veteran has received all required notice in this case for the increased rating issue, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, VA outpatient treatment records, private medical evidence as authorized by the Veteran, and VA examinations.  For his part, the Veteran has submitted personal statements, a buddy statement from his brother, argument from his representative, and additional private social worker reports.  

The Board sees that, in the April 2011 VCAA letter, the RO asked the Veteran to fill out and submit a VA Form 21-4142, Authorization and Consent to Release Information, to secure treatment records from a private counselor.  However, the Veteran did not respond by authorizing the release of any outstanding private counselor records.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency or other custodian holding the records.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  In this case, the Veteran has not cooperated and provided the necessary, adequate authorization for VA to request any private counselor records after the RO's request for such authorization.  The Board is satisfied the RO has made reasonable efforts to obtain these private medical records, and no further effort is required.  38 C.F.R. § 3.159(c).

The last VA examination rating the severity of the Veteran's service-connected PTSD disability was in June 2010.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  Initially, the Board finds the June 2010 VA examination was adequate as it was conducted upon a review of the claims file, included a thorough psychological examination, and addressed the Veteran's psychiatric symptoms as they relate to the relevant diagnostic code.  

The Board does acknowledge the June 2010 VA examination was conducted five years ago.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Herein, the Board is granting a higher 70 percent rating for the Veteran's PTSD to account for worsening of the disability shown in private social worker assessments in 2011 and 2013.  Furthermore, neither medical evidence of record, nor the Veteran's lay assertions, reveals additional worsening for PTSD above the 70 percent rating being granted here.  In fact, in the January 2014 VA Form 9, the Veteran says his symptoms warrant a 70 percent rating for PTSD.  Therefore, a new VA examination to rate the severity of his PTSD disability is not warranted, as there is adequate medical and lay evidence of record to make a determination for the increased rating issue in this case.
 
The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issue for PTSD.   

With regard to the TDIU issue, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for the TDIU issue is not required at this time.  

II.  Increased Rating (Schedular)

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

However, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in March 2016, which is after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.   

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  The 70 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies "in most areas."  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117.  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Veteran's service-connected PTSD is currently assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from November 14, 2007.  The Veteran filed an increased rating claim for his service-connected PTSD disability in June 2010.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, nonetheless, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  Therefore, in the present case, the Board must consider whether there have been times when his PTSD disability has been more severe than at others back to June 2009 (one year before the increased rating was filed), and rate it accordingly.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an increased 70 percent evaluation for PTSD is warranted under Diagnostic Code 9411.  38 C.F.R. § 4.7.  That is, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment with deficiencies in most areas that are indicative of the 70 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In making this determination, the Board has reviewed both the medical and lay evidence of record, including the lay statements from the Veteran and his brother; VA treatment records; a VA psychological examination dated in June 2010; a VA TBI examination dated in November 2009; and private social worker evaluations dated in October 2011 and December 2013.

In particular, the following evidence of record supports a 70 percent rating for PTSD:

A November 2009 VA TBI examiner noted that the Veteran has constant anxiety and depression stemming from his combat exposure in Iraq.  He exhibits insomnia, and low energy, as well as moderate short-term memory problems.  He has decreased attention in conversations, difficulty concentrating when reading, and his mood fluctuates due to irritability and anger.  The Veteran was previously seeing a psychologist for individual and group therapy, but he did not feel this was effective.

A June 2010 VA psychological examiner reflected that the Veteran stopped psychotherapy because it did not help.  The Veteran's recent and immediate memory is mildly impaired.  He misplaces and forgets things.  As a result he tends to keep lists.  He will forget why he went to another room in his house at times.  He has typical PTSD symptoms such as persistent reexperiencing, avoidance, numbing, increased arousal, intrusive thoughts, poor concentration, social isolation, and fatigue.  For work, the Veteran works as a sign and t-shirt maker.  When the Veteran does work, he exhibits decreased concentration, increased tardiness, memory loss, and poor social interaction.  He makes more mistakes at work and has more difficulties with customers.  He continues to isolate himself as much as he can.  His quality of work and social / interpersonal relationships have worsened.  But most importantly, the June 2010 VA examiner concluded the Veteran's PTSD signs and symptoms result in deficiencies in most areas (judgment, thinking, family relations, work, mood or school).  This directly supports a 70 percent rating under the rating criteria.  

In August 2010 and April 2011 NODs, the Veteran reported it was difficult to attend college because of concentration issues in class.  He has daily anxiety.  He reported he was unable to socialize with other students.  The Veteran stated he was disorientated from time to time, and experienced spatial disorientation almost on a daily basis.  This is also directly indicative of a 70 percent rating under the rating criteria.  He indicated he was in his "own world," and cannot communicate with others.  

A private social worker in a report dated in October 2011 observed that, throughout the interview with the Veteran, "he kept switching from one subject to the other, like his body was here, but his mind was someplace else."  The Veteran also reported occasional suicide ideation, but denied a plan.  He has increased isolation, guilt, and shame, in addition to "extreme depression."  The social worker opined that the Veteran suffers from one of the "most severe cases of PTSD that this writer has seen over the past 12 years."  Also, the Veteran was no longer able to work at his brother's t-shirt shop.  He was isolating himself. 

In a January 2014 VA Form 9, the Veteran remarked that he has an inability to adapt to stressful situations.  He has difficulty maintaining personal relationships, and experiences panic attacks and depression on a regular basis.  All of these symptoms affect or interfere in his daily life, and more closely fit the criteria for a 70 percent rating. 

Finally, a private social worker in a December 2013 report stated the Veteran's PTSD is worsening.  He quit both his job and his college classes due to his PTSD.  He has difficulty with roommates and isolates himself, with decreased functioning in the last six months.  Most importantly, the social worker assessed the Veteran's PTSD manifests in "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking (and/or mood."  This directly supports a 70 percent rating under the rating criteria.  The private social worker concluded his PTSD manifests in symptoms of depressed mood, anxiety, suspiciousness, panic attacks weekly or less, insomnia, impairment in short and long term memory, flattened affect, circumstantial speech, difficulty adapting to stressful situations at work, suicide ideation, obsessional rituals that interfere with routine activities, persistent danger of hurting self or others, and neglect of personal hygiene and appearance.  

Another important factor is that many, but not all of the GAF scores in these records, are indicative of "serious" or "major" impairment or worse.  See e.g., June 2010 VA examination (GAF score of 47); October 2011 private social worker assessment (GAF score of 34); December 2013 private social worker assessment (GAF score of 42).  Although the GAF score is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  These GAF scores are fully supportive of a 70 percent rating, when viewed in the context of the Veteran's other psychiatric symptomatology documented above.  

In summary, consideration of the above psychiatric symptoms and circumstances reflects occupational and social impairment with reduced reliability and productivity that is indicative of a 70 percent rating.  See 38 C.F.R. § 4.130.  

In addition, the Board has considered that the above medical and lay evidence provide a basis for assigning a higher 70 percent initial rating for PTSD, even though several of the requirements for a higher rating are not shown.  See Mauerhan, 16 Vet. App. 436 (stating that the rating criteria provide guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list). 

However, the Veteran does not meet the criteria for an even higher 100 percent evaluation for his service-connected PTSD.  38 C.F.R. § 4.7.  That is, the medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  

The Board acknowledges that, in the December 2013 private social worker report, for the first time during the entire appeal, the Veteran exhibited some of the symptoms listed under the 100 percent rating criteria, such as persistent danger of hurting self or others and one instance of a GAF score of 34.  However, the frequency of these symptoms is in question because no other medical or lay evidence records such severe symptoms.  Moreover, no evidence of record demonstrates or assessed total occupational and social impairment due to the Veteran's psychiatric symptoms from his PTSD.  See again Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).  

In particular, the Board finds that the Veteran does not have total social impairment.  See 38 C.F.R. § 4.130.  In this regard, the Board notes that the Veteran still has a relationship with his sister with whom he has lived, as well as his brother and his parents.  It was noted that he has roommates with whom he lives.  Thus, he can still maintain some relationships, albeit with significant limitations and tension.  Moreover, the Board notes that the 70 percent evaluation he now has for PTSD encompasses an inability to establish and maintain effective relationships.  In short, no medical or lay evidence of record reveals total social impairment for the Veteran.

With regard to occupational impairment, the Board acknowledges that the Veteran appears to have quit his job as early as 2011 due to not being able to handle his PTSD symptoms.  However, no private or VA medical professional of record has assessed total occupational impairment for the Veteran as the result of his PTSD.  Additionally, the Veteran has not specifically alleged having no occupational capacity.

Accordingly, the Board finds that the evidence supports an increased disability rating of 70 percent, but no higher, for the Veteran's service-connected PTSD.  38 C.F.R. § 4.3.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has also determined that there is no basis to stage the Veteran's 70 percent rating for his service-connected PTSD disability.  

III.  Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the PTSD issue on appeal, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's psychiatric symptomatology from his service-connected PTSD is fully addressed by the rating criteria under which such disability is rated.  Specifically, the General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  The Veteran does not have any PTSD symptoms or effects which are not provided for in the Rating Schedule. 

In this respect, the General Rating Formula is essentially limitless with regard to the psychiatric factors and symptoms that may be considered in assigning a particular schedular rating, using the term "such as" for those symptoms not specifically listed.  It is also considers the use of psychiatric medication.  Furthermore, the holding in Mauerhan stresses that all evidence, including additional symptoms, must be considered in justifying a particular rating.  The Board has considered the additional psychiatric symptoms the Veteran exhibits, such as avoidance, isolation, suspiciousness, hypervigilance, flashbacks, and nightmares, among others.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his PTSD, no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  

Thus, because the Veteran's disability picture for the PTSD disability is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1). 

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected PTSD disability adjudicated above, the Veteran is service-connected for tinnitus.  Regardless, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, an extraschedular referral is not warranted on a collective basis as well.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provisions governing the award of monetary benefits, a 70 percent rating for the Veteran's service-connected PTSD is granted.  


REMAND

Before addressing the merits of the TDIU issue on appeal, the Board finds that additional development of the evidence is required.

First, as discussed above, a claim for TDIU was raised by the record during the course of the increased rating appeal for PTSD.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA's Office of General Counsel has stated that, when the issue of entitlement to TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the AOJ is necessary with respect to TDIU, the Board should remand, rather than refer, the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record. 

Second, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim.  This notice letter must notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice must also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The letter must advise him of the disability rating and effective date elements of a claim.  Finally, this letter must include (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these TDIU forms and submit them back to the AOJ, to determine the specifics of the Veteran's employment history and whether his previous job at the t-shirt shop was "marginal" employment.  

Third, complete VA treatment records dated from September 2013 to the present must be associated with the claims file; as well as any additional, relevant private treatment records or employer records the Veteran adequately identifies.

Accordingly, the TDIU issue is REMANDED for the following action:

1.  The AOJ should send a VCAA notice letter to the Veteran notifying him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This VCAA letter should include both (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ, to determine the Veteran's employment history and whether his previous job at the t-shirt shop was "marginal" employment.  

2.  The AOJ should secure any private medical records for treatment of the Veteran's service-connected disorders, which he identifies, as well as any evidence reflecting his employability status. 

3.  The AOJ should secure complete VA treatment records dated from September 2013 to the present, and associate them with the claims file. 

4.  After completing the above development, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or VA medical opinion, as is deemed necessary.  If the TDIU benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


